Title: James Madison: Paragraph of introduction to Thomas Jefferson’s Works, July 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Editor, tho’ he cannot be insensible to the genius, the learning, the philosophic inspiration & the love of
                            country displayed in the writings now committed to the press, is restrained not less by his incompetency than by his
                            relation to the Author, from dwelling on themes, which belong to an eloquence that can do justice to the names of
                            illustrious benefactors to their country and to their fellow men.
                        
                            
                                
                            
                        
                    